Banke, Presiding Judge.
The appellees in this case sued to recover certain, “no-fault” automobile insurance benefits allegedly owed them by the appellant insurer, along with a bad-faith penalty, punitive damages and attorney fees. The trial court awarded them summary judgment on their claim for the insurance benefits, and a jury returned a verdict in their favor on the claim for a bad-faith penalty, punitive damages, and attorney fees. In First Financial Ins. Co. v. Rainey, 195 Ga. App. 655 (394 SE2d 774) (1990), this court affirmed both awards. However, on cer-tiorari, the Georgia Supreme Court reversed the portion of our judgment affirming the award of a bad-faith penalty, punitive damages, and attorney fees. First Financial Ins. Co. v. Rainey, 261 Ga. 52 (401 SE2d 490) (1991). In accordance with the decision of the Supreme Court, Divisions 3 through 6 of our previous decision in the case are hereby vacated, and the judgment of the trial court is hereby affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.


Sognier, C. J., McMurray, P. J., Birdsong, P. J., Carley, Pope, Beasley, Cooper and, Andrews, JJ., concur.